Case 6:18-cv-00511-GKS-DCI Document 29 Filed 01/07/21 Page 1 of 2 PagelD 1728

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION

ANNA ELIZABETH HUBER
HOLCOMB,

Plaintiff,
v. Case No: 6:18-cev-511-Orl-18DCI |
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE came on for consideration on Plaintiff Anna Elizabeth Huber Holcomb’s
Unopposed Motion for Attorney’s Fees Pursuant to 42 U.S.C. § 406(b)(1) (Docs. 25 and 26),
which the Court referred to the United States Magistrate Judge for a report and recommendation.
Having reviewed the Report and Recommendation (Doc. 27) entered on December 14, 2020, and
there being no objections filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

28) is APPROVED and ADOPTED and is made part of this Order for all purposes,
including appellate review.

2. Plaintiff Anna Elizabeth Huber Holcomb’s Unopposed Motion for Attorney’s Fees
Pursuant to 42 U.S.C. § 406(b)(1) (Doc. 25) is GRANTED. As set forth in the Report
and Recommendation (Doc. 27), Plaintiff's counsel’s request for $13,813.25 in
attorney fees does not run afoul of the limit imposed by § 406(b) and is reasonable

under the circumstances of this case.
Case 6:18-cv-00511-GKS-DCI Document 29 Filed 01/07/21 Page 2 of 2 PagelD 1729

3. Plaintiff's request for attorney’s fees in accordance with 42 U.S.C. § 406(b)(1), in the
amount of $13,813.25, is GRANTED.
4. The Clerk of Court is directed to ENTER JUDGMENT accordingly, in favor of

Plaintiff Anna Elizabeth Huber Holcomb and against Defendant Commissioner of Social Security.

DONE and ORDERED in Orlando, Florida, this 7 day of January, 2021.

oe

G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE

\

Copies to:
Counsel of Record
